Case 19-20828-CMB           Doc 54    Filed 09/30/19 Entered 09/30/19 13:48:03               Desc Main
                                      Document     Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                )
                                                      )
         GEORGE C. SNYDER,                            ) Case 19-20828-CMB
                                                      )
                               Debtor.                ) RE: Entries 47/48

INTERESTED PARTY HOOD HOLDINGS' RESPONSE IN OPPOSITION TO DISMISSAL
                       OF BANKRUPTCY CASE

         Interested Party Hood Holdings Inc. ("HHI"), by and through the undersigned counsel,

responds in opposition to the dismissal of this bankruptcy case:

            1. HHI is an interested party in this case, having filed an adversary proceeding against

                the debtor to declare certain mortgages that he purports to own as invalid.

                HHIadvises the Court that it objects to any dismissal of this bankruptcy case.

            2. The reasons for potential dismissal include that the debtor failed to make plan

                payments since June 16, 2009, and is in arrears.

            3. In addition to this, it appears that the debtor failed to include various assets on his

                schedules. For instance, a search of Allegheny County Court records indicates that

                the debtor, on behalf of himself, and as trustee for the so-called Snyder Family Trust,

                maintains a $50,000,000 judgment against his sons and daughters, and the judgment

                remains of record. Snyder as Trustee, and pro se, v. Snyder et al, GD 05-2651

                (Allegheny County C.C.P.). Yet, this judgment was not listed on the schedules in

                this case as an asset. Perhaps debtor is merely trustee of the Snyder Family Trust,

                but an explanation appears necessary.

            4. HHI owns a property encumbered with two "ancient mortgages" purportedly in favor

                of the debtor. Debtor conveyed one mortgage to his daughter, but the second

                mortgage remains in his favor. Yet the debtor neither added the alleged mortgage to

                his schedules nor disavowed a financial interest in said mortgage.
Case 19-20828-CMB      Doc 54       Filed 09/30/19 Entered 09/30/19 13:48:03             Desc Main
                                    Document     Page 2 of 3

       5. Debtor maintains a history of filing bankruptcy cases as soon as he begins losing

           cases in state courts.

       6. For instance, in this case, Debtor filed this bankruptcy on the eve of a sheriff's sale

           foreclosing on a property owned not by him but by 98 Arlene Drive LLC. The sole

           purpose of this filing was to delay that sale.

       7. Once the creditor received relief from the stay, debtor abandoned this case.

       8. This is precisely how debtor abused bankruptcy cases years ago. In 98-27588 debtor

           filed a bankruptcy then never submitted schedules, against to avoid a foreclosure

           type case. In 03-31012, acting for Westmoreland Warehouse, debtor filed a pro se

           bankruptcy, but never submitted schedules.

       9. Therefore, considering that dismissal without prejudice does not aid the interest of

           the assetholders or creditors, this Court should convert the case to one under Chapter

           7.

       10. 11 USC 1307(c) provides that, on motion of a party in interest, after notice and

           hearing, the Court may convert a case to one under Chapter 7, whichever is in the

           best interests of the creditors.

       11. Reasons for conversion include unreasonable delay byt debtor, nonpayment of fees,

           failure to make timely payments, material default by debtor with respect to a term,

           among other things.

       12. Many of these provisions apply to this debtor.

       13. It is not in the best interests of the persons holding the debtor's alleged assets, or to

           the many creditors of the debtor, to be subjected to this type of abusive proceeding.

       14. Debtor never intended to follow through with this Chapter 13 program.

       15. Dismissal without prejudice will only benefit the debtor and allow him to abuse

           proceedings in the future.

       16. Conversion to Chapter 7, on the other hand, will allow the exploration of the debtor's
Case 19-20828-CMB         Doc 54    Filed 09/30/19 Entered 09/30/19 13:48:03             Desc Main
                                    Document     Page 3 of 3

               assets and permit the creditors and asset holders to have a final outcome, whether

               that outcome is discharge, non-discharge, or a monetary payment.

           17. Some finality with this estate appears necessary rather than just allowing the debtor

               to have the door open to abuse these proceedings again in the future.

       WHEREFORE, Interested Party Hood Holdings respectfully demands that this Court

convert this case to one under Chapter 7.

                                            Respectfully submitted,


                                            /s/ J. Allen Roth, Esq.
                                            J. Allen Roth, Esq.
                                            757 Lloyd Avenue
                                            Latrobe, PA 15650
                                            (724) 537-0939

                                            ATTORNEY FOR HOOD HOLDINGS INC.
